Title: From George Washington to James Bowdoin, 28 August 1780
From: Washington, George
To: Bowdoin, James


                        
                            Liberty pole in Bergen County Augt 28th 1780
                        
                        I am much obliged to you my dear Sir for your letter of the 17th and for the interesting intelligence you do
                            me the favor to communicate.
                        The Blockade of the Port of Brest by delaying the Sailing of the second division makes a material change in
                            our prospects. I fear it will put it out of our power to operate against New York, but if we are not unfortunate in Europe
                            and if vigorous measures are taken to give us Magazines, we may still hope for some important operation; but it will
                            probably be in a different quarter. I think however as I have mentioned in my official letter to you that we ought not to
                            discontinue raising men for the Continental Battalions, as there is a possibility that we may still operate here, from the
                            movements of the Cadiz fleet, or by a reinforcement from the Islands—or if an operation here should not be practicable the
                            increasing our force will enable us the better to detach to the Southward.
                        I should be happy to comply with the wishes of the Council respecting the Arms; but our present deficiencies
                            and the casualties that daily arise will make us stand in need of all that has arrived in the Alliance—We expect a further
                            supply shortly and the State may depend that as soon as possible its loan shall be replaced—I entreat your influence to
                            have all the Arms powder cannon & cloathing ready made forwarded without delay to Springfield; for the Officers in
                            the Service of the Continent have not the necessary means of transportation.
                        I am informed of a set of resolutions lately entered into by a convention of delegates from the four Eastern
                            States, which if rightly represented to me, & carried into execution will be the most likely means that could be
                            adopted to rescue our affairs from the complicated & dreadful embarrassments under which they labour, &
                            will do infinite honor to those with whom they originate—I sincerely wish they may meet with no opposition or delay in
                            their progress. Our Situation is truly delicate, and demds all our wisdom, all our virtue, all our energy. Great Britain
                            no doubt encounters many serious perplexities and dangers; But there will be no miracle in her surmouting them.
                        In Europe by the last advices there was a critical moment where the chances were too equally ballanced—On
                            this Continent the affairs of the enemy are rather too prosperous—In the West Indies at this Season, the Elements may
                            fight against our Allies; but here is our best hope. 
                        As to domestic dissentions though they will no doubt embarrass, I confess I have no great confidence in
                            them—We have every motive to be in earnest and to exert ourselves to the utmost to take care of ourselves. With the truest
                            esteem I have the honor to be Dr Sir Yr Most Obedt Servt
                        
                            Go: Washington
                        
                    